Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
This action is in response to the Amendment filed on 03/31/2021.
Claims 1-26 are under examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19, 14-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0196947 A1), O’Connor et al. (US 2010/0257351 A1), Cseri et al. (US 2020/0167340 A1) and Nagle (US 2019/0073152 A1).
Regarding claim 1, Davis et al. discloses a computerized method of managing security of at least a portion of first tenant data of a first tenant of a multitenant database system that stores at least the first tenant data of the first tenant and second tenant data for a second tenant [par. 0020, “encryption keys may be assigned based on volume, a specific grouping of volumes, client identifier, tenant identifier (for a multi -tenant storage system), or the like. Once encrypted for storage, secure data reduction module 140 may then store the encrypted data on the storage array 130”, par. 0030, “the benefits of stronger security through encryption of the data objects may be maintained…”]; retrieving, from a key cache memory based on the first tenant identifier, a first encryption key associated with the first tenant to encrypt one or more fragments of the first tenant data, wherein the first encryption key is different from a second encryption key associated with the second tenant [par. 0023, “secure data reduction module 140 may encrypt the reconstituted data using the encryption key associated with the properties of the data as described above. Secure data reduction module 140 may determine the encryption key to be used to encrypt the data by accessing the key cache 141, using the information in key mapping table 143, communicating with key management service 160, or in any other manner”, par. 0041, “For example, encryption keys may be assigned based on volume, client identifier, tenant identifier (for a multi -tenant storage system), or the like. Once encrypted for storage, secure data reduction module 140 may then store the encrypted data on the storage array”]; encrypting, at the multitenant database system, at least one of the one or more fragments of the first tenant data based on the retrieved first encryption key [par. 0041, “Once encrypted for storage, secure data reduction module 140 may then store the encrypted data on the storage array”];  25 of 35030730-4247US

However O’Connor et al. teaches the first tenant data of the first tenant being stored in a storage of the multitenant database system associated with a first tenant identifier, and second tenant data of the second tenant being stored in the storage of the multitenant database system associated with a second tenant identifier [par. 0040, “The tenant data 23 might be divided into individual tenant storage areas 112, which can be either a physical arrangement and/or a logical arrangement of data”, par. 0062, “When the encrypted data is uploaded, additional data associated with it (e.g., metadata), such as identifiers corresponding to the respective encryption key, and location information to locate the key on the internal network of the organization is stored in the third party database system”], [par. 0034, “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”], the method comprising: segregating, at a memory storage coupled to the multitenant database system, the first tenant data of the first tenant from at least the second tenant data of the second tenant, based on the first tenant identifier [par. 0034, “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”, par. 0040, “The tenant data 23 might be divided into individual tenant storage areas 112, which can be either a physical arrangement and/or a logical arrangement of data”, par. 0062, “When the encrypted data is uploaded, additional data associated with it (e.g., metadata), such as identifiers corresponding to the respective encryption key, and location information to locate the key on the internal network of the organization is stored in the third party database system”]; generating, at the multitenant database system, non-encrypted header information for each of the encrypted one or more fragments of the first tenant data, wherein the header information has metadata including the first tenant identifier; and storing, in the immutable storage, the encrypted one or more fragments of the first tenant data and the corresponding non-encrypted header information [par. 0069, “the encrypted data is associated with respective identifiers, each corresponding to a respective key”, par. 0078, “the third party database system stores the encrypted data on the third party database 310. The metadata including any associated identifier(s), such as the GUID described above, is also stored with the associated, encrypted data”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of O’Connor et al. into the teaching of Davis et al. with the motivation to maintaining an organization's data confidential on a third party server, and more particularly to providing network access to an organization's data stored on a database maintained by a third party while keeping the data secure as taught by O’Connor et al. [O’Connor et al.: par. 0003].
They do not explicitly disclose storing tenant data in an immutable storage.
However, Cseri et al. teaches storing tenant data in an immutable storage [par. 0023, “A database table may store data in a plurality of micro-partitions, wherein the micro-partitions are immutable storage devices”, 0ar. 0149, “The systems and methods described herein may also provide a multi -tenant system that supports isolation of computing resources and data between different customers/clients and between different users within the same customer/client”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cseri et al. into the teaching of Davis et al. and O’Connor et al. with the motivation such that immutable or non-mutable storage includes storage where data cannot or is not permitted to be overwritten or updated in-place as taught by Cseri et al. [Cseri et al.: par. 0023].

However, Nagle in the field relates to multi-tenant storage teaches encrypting, at the multitenant database system, cross-tenant data using a system encryption key that is different from the first encryption key and the second encryption key, wherein the cross-tenant data is data for the first tenant and the second tenant [par. 0177, “For the blocks that contain data that may be deduplicatable (e.g., 404B and 405C), a separate, shared encryption key may be generated. The deduplicatable blocks may be encrypted using the shared encryption key”, par. 0178, “this allows the shared data to be encrypted using a common (e.g., shared) encryption key”], and storing the encrypted cross- tenant data [see fig. 4].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Nagle into the teaching of Davis et al. and O’Connor et al., Cseri et al. with the motivation to providing per-tenant data deduplication in a multi-tenant storage array to eliminate or remove redundant data to improve the utilization of storage resources as taught by Nagle [Nagle: pars. 0021-0022].
Regarding claim 2, the rejection of claim 1 is incorporated.
O’Connor et al. further discloses the first tenant data is for a committed transaction [par. 0047, “Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, etc”].
[O’Connor et al.: par. 0003].
Regarding claim 3, the rejection of claim 1 is incorporated.
O’Connor et al. further discloses granting access to the first encryption key associated with the first tenant when a requestor is authenticated [par. 0089, “a media access control address identifier (MAC ID) may be utilized for validation, a user could be prompted to enter a password, or a cookie requiring the user to enter authentication information may be utilized. In one implementation, authorization and/or security instructions are passed to the Applet as metadata. The Applet can follow these instructions prior to attempting key retrieval, encryption/decryption, or any other program phase”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of O’Connor et al. into the teaching of Davis et al. with the motivation to maintaining an organization's data confidential on a third party server, and more particularly to providing network access to an organization's data stored on a database maintained by a third party while keeping the data secure as taught by O’Connor et al. [O’Connor et al.: par. 0003].
Regarding claim 10, the rejection of claim 1 is incorporated.
[abs, “The third party database system can associate metadata with the encrypted data and can store the encrypted data”, par. 0071, “The administrator may decide to expire a key a specified time after the issue date to ensure the key is not stolen”, par. 0073, “The administrator may also decide to update and replace a key. In some implementations, a "Retire Key" function provides a mechanism to update keys. The Retire Key, function allows the administrator to decrypt data associated with a selected key and re-encrypt the data with a new key”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of O’Connor et al. into the teaching of Davis et al. with the motivation to maintaining an organization's data confidential on a third party server, and more particularly to providing network access to an organization's data stored on a database maintained by a third party while keeping the data secure as taught by O’Connor et al. [O’Connor et al.: par. 0003].
Cseri et al. teaches storing tenant data in an immutable storage [par. 0023, “A database table may store data in a plurality of micro-partitions, wherein the micro-partitions are immutable storage devices”, 0ar. 0149, “The systems and methods described herein may also provide a multi -tenant system that supports isolation of computing resources and data between different customers/clients and between different users within the same customer/client”].
 such that immutable or non-mutable storage includes storage where data cannot or is not permitted to be overwritten or updated in-place as taught by Cseri et al. [Cseri et al.: par. 0023].
Regarding claim 14, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 16, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 23, it recites limitations similar to claim 10. The reason for the rejection of claim 10 is incorporated herein.

Claims 4-6, 8, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0196947 A1), O’Connor et al. (US 2010/0257351 A1), Cseri et al. (US 2020/0167340 A1) and Nagle (US 2019/0073152 A1) as applied to claims 1-3, 19, 14-16 and 23 above, and further in view of Janson et al. (US 2014/0181992 A1).
Regarding claim 4, the rejection of claim 1 is incorporated.
Davis discloses receiving, at the multitenant database system, a request for the one or more fragments of the first tenant data [fig. 4, for read requests for a storage array].

However Janson et al. teaches determining, at the multitenant database system, whether a block cache memory communicatively coupled to the multitenant database system includes the requested one or more fragments of the first tenant data; and  26 of 35030730-4247US providing, to the multitenant database system, the requested one or more fragments of the first tenant data when it is determined to be in the block cache memory [par. 0032, “in response to a user request for tenant data, the multi-tenant system 108 and identify and provide information stored in the multi-tenant cache 110 rather than directly requesting the data form the corresponding tenant…”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Janson et al. into the teaching of Davis et al., O’Connor et al., Cseri et al. and Nagle with the motivation such that users associated with different company organizations (tenants) can access a multi-tenant system to obtain information associated with the different company organizations as taught by Janson et al. [Janson et al.: par. 0008].
Regarding claim 5, the rejection of claim 4 is incorporated.
Davis discloses receiving, at the multitenant database system, a request for the one or more fragments of the first tenant data [fig. 4, for read requests for a storage array].
[par. 0069, “the encrypted data is associated with respective identifiers, each corresponding to a respective key. In one embodiment, the organization provides an identifier associated with each key to the server 320. Thus, the organization communicates to the third party database system (e.g. server 320), which encrypted data (e.g. which objects, fields, etc.) is encrypted with which key. This may be done at the same time that the encrypted data is sent to the third party server. In another embodiment, the server (e.g., server 320) provides an identifier associated with each key to the organization, after data encrypted with the same key is identified and stored. If the server 320 provides the identifiers, such identifiers may be unique to the organization or globally unique to all organizations that store data at the database system. Regardless of which entity provides the identifier, the identifier can be known both to the organization and to the third party database, but may only be utilized by the organization to locate the key on the internal server”, par. 0078, “the third party database system stores the encrypted data on the third party database 310. The metadata including any associated identifier(s), such as the GUID described above, is also stored with the associated, encrypted data”]; retrieving the first encryption key from the key cache memory or a key management system (KMS) to decrypt the one or more fragments of the first tenant data based on the metadata of the non-encrypted header information; decrypting the one or more fragments of the first tenant data using the retrieved first encryption key; and providing the decrypted one or more fragments of the first tenant data to the block cache memory [par. 0007, “The organization can maintain access to the data (e.g., with keys) by encrypting and decrypting the data with one or more keys, and provide the already encrypted data to the third party. The third party can retain the encrypted data with additional metadata (e.g. a location of keys in the organization), which can enable the organization to quickly locate and decrypt that data internally when the data is called from the third party database for viewing”, par. 0081, “The applet utilizes metadata associated with the encrypted data to retrieve a key stored, for example, on the organization's internal server, which is only accessible by a user who is utilizing that server to gain access to the third party system. The encrypted data is downloaded into the browser page being viewed by the user, but is only displayed after decryption of the data occurs”, par. 0088, key management].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of O’Connor et al. into the teaching of Davis et al. with the motivation to maintaining an organization's data confidential on a third party server, and more particularly to providing network access to an organization's data stored on a database maintained by a third party while keeping the data secure as taught by O’Connor et al. [O’Connor et al.: par. 0003].
They do not explicitly disclose when the requested one or more fragments of the first tenant data are determined to not be present in the block cache memory, identifying the requested one or more fragments of the first tenant data. 
However Janson et al. teaches when the requested one or more fragments of the first tenant data are determined to not be present in the block cache memory, identifying the requested one or more fragments of the first tenant data [par. 0047, “If the requested data is not available in the cache, the system obtains the data from a tenant server associated with the particular tenant (212)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Janson et al. into the teaching of Davis et al., O’Connor et al., Cseri et al. and Nagle with the motivation such that users associated with different company organizations (tenants) can access a multi-tenant system to obtain information associated with the different company organizations as taught by Janson et al. [Janson et al.: par. 0008].
Regarding claim 6, the rejection of claim 5 is incorporated.
Davis discloses access, at the key cache memory, to the first encryption key associated with the first tenant [par. 0023, “secure data reduction module 140 may encrypt the reconstituted data using the encryption key associated with the properties of the data as described above. Secure data reduction module 140 may determine the encryption key to be used to encrypt the data by accessing the key cache 141, using the information in key mapping table 143, communicating with key management service 160, or in any other manner”].  
O’Connor et al. discloses granting access to the first encryption key associated with the first tenant when a requestor is authenticated [par. 0089, “The internal server may perform an authentication of the user's computing device which requested the key prior to allowing access to the key(s)”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of O’Connor et al. into the [O’Connor et al.: par. 0003].
Regarding claim 8, the rejection of claim 4 is incorporated. 
O’Connor et al. discloses performing, at the multitenant database system, at least one of the operations selected from the group consisting of: filtering and indexing the one or more fragments of the first tenant data in the block cache memory [par. 0035, “Additional processes that may execute on system 16 include database indexing processes”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of O’Connor et al. into the teaching of Davis et al. with the motivation to maintaining an organization's data confidential on a third party server, and more particularly to providing network access to an organization's data stored on a database maintained by a third party while keeping the data secure as taught by O’Connor et al. [O’Connor et al.: par. 0003].
Cseri et al. further teaches the operations selected from the group consisting of sorting [par. 0076, “The table history may include a list of DML statements sorted by transaction time”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cseri et al. into the teaching of Davis et al. and O’Connor et al. with the motivation such that immutable or non-[Cseri et al.: par. 0023].
Regarding claim 17, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 18, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 21, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0196947 A1), O’Connor et al. (US 2010/0257351 A1), Cseri et al. (US 2020/0167340 A1), Nagle (US 2019/0073152 A1) and Janson et al. (US 2014/0181992 A1) as applied to claims 4-6, 8, 17-19 and 21 above, and further in view of Keshava et al. (US 2018/0041336 A1).
Regarding claim 7, the rejection of claim 5 is incorporated.
 Davis discloses the first encryption key is retrieved the KMS or key cache memory.
They do not explicitly discloses the first encryption key is retrieved the KMS when the first encryption key is not available in the key cache memory.
However Keshava et al. teaches the first encryption key is retrieved the KMS when the first encryption key is not available in the key cache memory [par. 0234, “Key store microservice 1302 determines (element 1404) whether the key is present in a tenant-specific memory cache 1308 associated with the tenancy identifier. In this embodiment, the key is determined not to be present in the tenant-specific memory cache 1308, so key store microservice 1302 requests (element 1406) the key from a database table 1306 associated with the tenancy identifier”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Keshava et al. into the teaching of Davis et al., O’Connor et al., Cseri et al., Nagle and Janson et al. with the motivation to provide cloud based multi-tenant identity and access management services as taught by Keshave et al. [Keshave et al.: par. 0004].
Regarding claim 20, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0196947 A1), O’Connor et al. (US 2010/0257351 A1), Cseri et al. (US 2020/0167340 A1) and Nagle (US 2019/0073152 A1) as applied to claims 1-3, 19, 14-16 and 23 above, and further in view of Fujimoto et al. (US 2016/0299924 A1) and Shamsutdonov (US 2019/0251198 A1).
Regarding claim 9, the rejection of claim 1 is incorporated.
Davis et al. discloses encrypting the first tenant data based on the received first encryption key.
They do not disclose encrypting, at the multitenant database system, at least one from the group consisting of: an index of the multitenant database and a transaction log using a 
However Fujimoto et al. teaches encrypting, at the multitenant database system, at least one from the group consisting of: an index of the multitenant database using a system key that is separate from the first encryption key and the second encryption key, and is not associated with the first tenant and the second tenant [abs, “The storage device stores an index database storing an index encrypted with an index key and the index key encrypted with a user key and associated with the encrypted index and stores a document database storing a document encrypted with a document key and the document key encrypted with the user key and associated with the encrypted document”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Fujimoto et al. into the teaching of Davis et al. and O’Connor et al. with the motivation of providing functions searching data on storage of cloud service providers with the data encrypted as taught by Fujimoto et al. [Fujimoto et al.: par. 0012].
Shamsutdonov teaches encrypting, at the multitenant database system, at least one from the group consisting of a transaction log using a system key that is separate from the first encryption key and the second encryption key, and is not associated with the first tenant and the second tenant [par. 0376, “Upon transmission, Transaction Log entries are encrypted by databases the with that Repository specific symmetric -key. Each transaction is singed to ensure authenticity. Each database has an asymmetric key pair per Repository and signs own transactions with its Repository private key”].
[Shamsutdonov: par. 0376].
Regarding claim 22, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.

Claims 11-12 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0196947 A1), O’Connor et al. (US 2010/0257351 A1), Cseri et al. (US 2020/0167340 A1) and Nagle (US 2019/0073152 A1) as applied to claims 1-3, 19, 14-16 and 23 above, and further in view of Baker et al. (US 2017/0046373 A1) and Smith et al. (US 2018/0041483 A1).
Regarding claim 11, the rejection of claim 1 is incorporated.
Davis et al. discloses tenant at the multitenant database system associating a tenant identifier.
They do not disclose creating, at the multitenant database system, a sandbox tenant by associating a sandbox tenant identifier with a virtual snapshot of the first tenant data and with sandbox tenant data created by the sandbox tenant subsequent to the sandbox creation point in time, wherein the sandbox tenant data is encrypted with the first encryption key.  
However Baker et al. teaches creating, at the multitenant database system, a sandbox tenant by associating a sandbox tenant identifier with a virtual snapshot of the first tenant data and with sandbox tenant data created by the sandbox tenant subsequent to the sandbox [par. 0040, “FIG. 1B also illustrates an isolated tenant development space or " sandbox" 120 having a tenant database copy 122 of tenant database 22, including tenant space copy 123, tenant data copy 124 and an application metadata copy 126 of tenant space 112, tenant data 114 and application metadata 116, respectively. Tenant development space or " sandbox" 120 is isolated in that it is not actively in use or accessed by database system 16 so as to provide an environment for development and testing of tenant data, objects, content, etc., without compromising the tenant database 22 in use by database system 16. Tenant database copy 122 may at one time be identical to tenant database 22, but may change according to tenant data, objects, content, etc., that are developed and tested”, par. 0045, “An identifying setting that identifies the data source (e.g., OrgName or TenantName) may be implemented as a prefix to another identifier, such as ExternalID, and is beneficial in identifying the data source”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Baker et al. into the teaching of Davis et al., O’Connor et al., Cseri et al. and Nagle with the motivation to provide an environment for development and testing of tenant data, objects, content, etc., without compromising the tenant database as taught by Baker et al. [Baker et al: par. 0040].
Smith teaches the snapshot tenant data is encrypted with the first encryption key [par. 0040, “the storage device 214-1 transfers the snapshot of the encrypted data on the storage device 214-1 to the storage device 214-2”].  
[Smith et al: par. 0012].
Regarding claim 12, the rejection of claim 11 is incorporated.
Smith further teaches selecting, at the multitenant database system, a new key for the sandbox tenant after the sandbox tenant is created [par. 0038, “The tenant 202/204 then generates new keys 216a-2 and 216b-2. The tenant 202/204 transmits the keys 216a-2 and 216b-2 to the application server 208-2 and the new storage device 214-1 in 350 and 352”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Smith et al. into the teaching of Davis et al., O’Connor et al., Cseri et al. and Baker et al. with the motivation to provide an environment for preventing unauthorized access to storage devices as taught by Smith et al. [Smith et al: par. 0012].
Regarding claim 24, it recites limitations similar to claim 11. The reason for the rejection of claim 11 is incorporated herein.
Regarding claim 25, it recites limitations similar to claim 12. The reason for the rejection of claim 12 is incorporated herein.

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0196947 A1), O’Connor et al. (US 2010/0257351 A1), Cseri et al. (US  as applied to claims 1-3, 19, 14-16 and 23 above, and further in view of Baker et al. (US 2017/0046373 A1) and Natanzon et al. (US 2019/0332494 A1).
Regarding claim 13, the rejection of claim 1 is incorporated.
Davis et al. discloses tenant at the multitenant database system associating a tenant identifier.
They do not disclose transmitting metadata of the first tenant to be migrated from a source database instance to a destination database instance, wherein the destination database instance is located on a physical server or virtualized server different from the source database instance; and modifying, at the destination database instance, the metadata of the first tenant so that the destination database instance has information to point to groupings of data in storage for a destination database to access the first tenant data. 
However Baker et al. teaches transmitting metadata of the first tenant to be migrated from a source database instance to a destination database instance, wherein the destination database instance is located on a physical server or virtualized server different from the source database instance [par. 0040, “FIG. 1B also illustrates an isolated tenant development space or " sandbox" 120 having a tenant database copy 122 of tenant database 22, including tenant space copy 123, tenant data copy 124 and an application metadata copy 126 of tenant space 112, tenant data 114 and application metadata 116, respectively”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Baker et al. into the teaching of Davis et al., O’Connor et al., Cseri et al. and Nagle with the motivation to provide an [Baker et al: par. 0040].
Natanzon et al. teaches modifying, at the destination database instance, the metadata of the first tenant so that the destination database instance has information to point to groupings of data in storage for a destination database to access the first tenant data [par. 0034, “The service may also include for each user, a database (e.g., DB2 224) metadata about its copies, where the copies are stored, when they were created, the type of data the copies include, and so on”].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Natanzon et al. into the teaching of Davis et al., O’Connor et al., Cseri et al. , Nagle and Baker et al. with the motivation such that using the compliance rules and the metadata from each user the compliance service can notify the user compliance is satisfied or that compliance is violated as taught by Natanzon et al. [Natanzon et al.: par. 0034].
Regarding claim 26, it recites limitations similar to claim 13. The reason for the rejection of claim 13 is incorporated herein.

Response to Arguments

Applicant’s arguments, filed on 03/31/2021, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20190384494 A1		ENVOY FOR MULTI-TENANT COMPUTE INFRASTRUCTURE
US 20180196955 A1		DATA SHARING IN A MULTI-TENANT DATABASE SYSTEM

US 10296757 B2		Appended key ID for key identification during data encryption
US 20110289356 A1		METHODS AND SYSTEMS FOR TESTING METHODS IN A MULTI-TENANT DATABASE ENVIRONMENT
US 20170213210 A1		ASSET TRANSFERS USING A MULTI-TENANT TRANSACTION DATABASE
US 20120140923 A1		METHOD AND SYSTEM FOR ENRYPTION KEY VERSIONING AND KEY ROTATION IN A MULTI-TENANT ENVIRONMENT
US 10013364 B1		Securing data using per tenant encryption keys
US 20190268148 A1		LIGHTWEIGHT KEY MANAGEMENT SYSTEM FOR MULTI-TENANT CLOUD ENVIRONMENT
US 20180351928 A1		ENCRYPTION KEY MANAGEMENT SYSTEM FOR CLOUD SERVICES

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431